Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a pilot control apparatus configured to preemptively provide an additional target torque” in Claim 8 and “a torque determining apparatus configured to determine a torque of the rotary drive” in Claim 13.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the scope of the limitation “a cavity” in line 7 is unclear as it is not clear if this is meant to be one of the plurality of cavities positively recited in line 5, or a separate/additional cavity. Further, the scope of the limitation “a pressing force” in line 14 is unclear, as this limitation has already been positively recited in line 9 and it is not clear whether this is meant to be the same pressing force.
Regarding Claims 2-7, the subject matter of the claims are couched in a narrative format which does not lend itself to a clear understanding of the essential steps of the method. Positively setting forth the method as a series of steps with the essential features of each step 
Further regarding Claim 5, the scope of the limitation “at least one pressing roller” in line 2 is unclear because it is not clear whether this is meant to further limit the plurality of upper and lower pressing rollers recited in line 9 of Claim 1, or if this is meant to be an additional/separate at least one pressing roller.
Further regarding Claim 7, the scope of the limitation “the rotor is rotated at a rotational speed of less than 30 RPM” is unclear. Is this meant to further limit the target rotational speed value of the rotor, or is this a condition that is met at all times throughout the performing of the method?
Regarding Claims 8 and 13, the limitations “a pilot control apparatus configured to preemptively provide an additional target torque” and “a torque determining apparatus configured to determine a torque of the rotary drive” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structures, materials, or acts for performing the entire claimed functions and to clearly link the structures, materials, or acts to the function. In the specification, the pilot control apparatus is 
Applicant may:
(a)        Amend the claims so that the claim limitations will no longer be interpreted as limitations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structures, materials, or acts perform the entire claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structures, materials, or acts disclosed therein to the functions recited in the claims, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structures, materials, or acts and clearly 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structures, materials, or acts for performing the claimed functions and clearly links or associates the structures, materials, or acts to the claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structures, materials, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed functions. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding Claim 12, the scope of the limitation “at least one pressing roller” in line 3 is unclear because it is not clear whether this is meant to further limit the plurality of upper and lower pressing rollers recited in line 4 of Claim 8, or if this is meant to be an additional/separate at least one pressing roller.
Claims 9-11 and 14 are rejected by virtue of their dependence upon Claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1-2, 5-6, 8-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Noack (US 2004/0156940) in view of Chang et al., hereinafter Chang (US 9,061,394).
Regarding Claim 1, Noack discloses (Figures 1-2) a method for controlling rotor rotational speed of a rotor (rotor 12) of a rotary tablet press (rotary tablet forming machine 10), the method comprising: rotating the rotor with a rotary drive (electric drive unit 24); rotating a die plate (periphery of rotor 12) with the rotor, the die plate comprising a plurality of cavities (matrices 14) and a plurality of upper and lower punches (upper and lower punches 18 and 16); assigning the plurality of upper and lower punches in pairs to a cavity in the die plate ([0019] lines 4-6) for pressing filling material (press mass 26) in the cavity into a pellet ([0021] lines 1-4); providing top and bottom pressing rollers (pressure rollers 30) configured to exert a pressing force (pressing force PK) upon contacting the upper and lower punches ([0022] lines 1-4, 12-16); and driving the rotary drive via a rotational speed governor (control unit 42) configured to compare a measured rotor rotational speed (actual speed nr-actual) with a target rotational speed value (required speed nr; [0033] lines 12-15).
Noack does not disclose determining and applying an additional target torque or controlling the rotational speed of the rotary drive after the punches cease contact with the pressing rollers. Chang teaches (Figures 1 and 3A) a method for controlling rotor rotational speed, the method comprising: rotating a rotor (lower platen 104) with a rotary drive (actuator 116); rotating a die plate (upper platen 102) with the rotor; providing a component (polishing head 120) configured to exert a pressing force upon the die plate (column 5 lines 32-34); driving 
Regarding Claim 2, with reference to the aforementioned combination of Noack and Chang, Chang teaches the additional target torque is determined during at least one complete rotation of the rotor (column 5 lines 35-46; the additional target torque is measured throughout the entire operation, which includes at least one complete rotation of the rotor).
Regarding Claim 5, Noack discloses (Figures 1-2) the pressing force (pressing force PK) is measured by at least one pressing force sensor (measuring data probe 40) that is arranged on at least one pressing roller (pressure rollers 30) of the rotary tablet press (rotary tablet forming machine 10) that is configured to press the upper and lower punches (upper and lower punches 18 and 16) to press the filling material (press mass 26) into the cavities (matrices 14; [0026] lines 1-3).
Regarding Claim 6, with reference to the aforementioned combination of Noack and Chang, Chang teaches the pressing force is indirectly measured using a determination of torque 
Regarding Claim 8, Noack discloses (Figures 1-2) a rotary tablet press (rotary tablet forming machine 10) comprising: a rotor (rotor 12) comprising a rotary drive (electric drive unit 24) configured to rotate the rotor; a die plate (periphery of rotor 12) that rotates with the rotor and comprises a plurality of cavities (matrices 14); a plurality of upper and lower punches (upper and lower punches 18 and 16) and upper and lower pressing rollers (pressure rollers 30), wherein the plurality of upper and lower punches are assigned in pairs to one of the plurality of cavities in the die plate ([0019] lines 4-6) and are configured to press filling material (press mass 26) in the cavity into a pellet ([0021] lines 1-4); and a rotational speed governor (control unit 42) that is configured to drive the rotary drive of the rotor by comparing a measured rotor rotational speed (actual speed nr-actual) with a target rotational speed value (required speed nr; [0033] lines 12-15).
Noack does not disclose a pilot control apparatus configured to preemptively provide an additional target torque to the rotary drive. Chang teaches (Figures 1 and 3A) a rotary device comprising: a rotor rotated by a rotary drive; a die plate that rotates with the rotor; a component (polishing head 120) configured to exert a pressing force upon the die plate (column 5 lines 32-34); a rotational speed governor (controller 118) that is configured to drive the rotary drive of the rotor (column 5 lines 23-26); and a pilot control apparatus (torque sensor 206) configured to preemptively provide an additional target torque for driving the rotary drive (column 6 lines 26-28) so that a rotational speed of the rotary drive does not drop upon initial contact between the plurality of upper and lower punches and the upper and lower 
Regarding Claim 9, with reference to the aforementioned combination of Noack and Chang, Chang teaches the pilot control apparatus is configured to determine the additional target torque during at least one complete rotation of the rotor (column 5 lines 35-46; the additional target torque is measured throughout the entire operation, which includes at least one complete rotation of the rotor).
Regarding Claim 13, with reference to the aforementioned combination of Noack and Chang, Chang teaches (Figures 8A-8B) a torque determining apparatus (side force measurement instrument 810) configured to determine a torque of the rotary drive for determining the values of the pressing force (column 9 lines 56-61).
Claims 3-4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Noack in view of Chang as applied to Claims 1 and 8, respectively, above, and further in view of Vasil et al., hereinafter Vasil (RU 2165851; provided by Applicant). For text citations of Vasil, see the machine translation provided as Non-Patent Literature.
Regarding Claim 3, Noack is silent to the rotational speed governor having a frequency converter. Vasil teaches (Figure 2) a method for controlling rotor rotational speed of a rotor 
Regarding Claim 4, in the combination of Noack, Chang, and Vasil, the frequency converter (frequency conversion unit 38 of Vasil incorporated into control unit 42 of Noack) is configured to receive the target rotational speed value as a first input variable (Noack [0033] lines 9-15) and the additional target torque as a second input variable (Chang column 3 line 66 - column 4 line 3 and column 8 lines 41-43; the actuator applies the additional torque determined to be necessary by the torque sensor, implying that an input variable for the additional target torque is received by controller 118, which controls the actuator and which is analogous to control unit 42 of Noack), wherein the frequency converter is configured to drive the rotary drive based on the target rotational speed value and the additional target torque 
Regarding Claim 10, Noack is silent to the rotational speed governor being a frequency converter. Vasil teaches (Figure 2) a rotary tablet press comprising: a rotor (rotor 3) comprising a rotary drive (electric motor 2) configured to rotate the rotor and a rotational speed governor (programmable electronic device 36) that is configured to drive the rotary drive of the rotor ([0021] line 189), wherein the rotational speed governor is a frequency converter (frequency conversion unit 38) configured to drive the rotary drive ([0015] lines 128-130, [0021] lines 190-192). The inclusion of a frequency converter as the rotation speed governor allows for better stabilization of the rotor rotation by automatically adjusting the frequency of the supply voltage ([0008] lines 74-76). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotary tablet press disclosed by Noack and modified by Chang such that the rotational speed governor is a frequency converter configured to drive the rotary drive, as taught by Vasil, in order to improve the rotor rotation stabilization.
Regarding Claim 11, in the combination of Noack, Chang, and Vasil, a target rotational speed value is applied to the frequency converter (frequency conversion unit 38 of Vasil incorporated into control unit 42 of Noack) as a first input variable (Noack [0033] lines 9-15) and the additional target torque is applied as a second input variable to the frequency converter (Chang column 3 line 66 - column 4 line 3 and column 8 lines 41-43; the actuator applies the additional torque determined to be necessary by the torque sensor, implying that an input variable for the additional target torque is received by controller 118, which controls 
Regarding Claim 12, Noack discloses (Figures 1-2) at least one pressing force sensor (measuring data probe 40) configured to determine the pressing force (pressing force PK; [0026] lines 1-3), the at least one pressing force sensor is arranged on at least one pressing roller (pressure rollers 30) of the rotary tablet press (rotary tablet forming machine 10) that presses at least one of the upper and lower punches (upper and lower punches 18 and 16) to press the filling material (press mass 26) into the plurality of cavities (matrices 14).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Noack in view of Chang as applied to Claims 1 and 8, respectively, above, and further in view of Linossier et al., hereinafter Linossier (US 2011/0142978).
Regarding Claim 7, Noack is silent to the rotational speed of the rotor. Linossier teaches (Figure 1) a method for controlling rotor rotational speed of a rotor (central turntable 1) of a rotary tablet press ([0001] lines 1-4), wherein the rotor is rotated at a rotational speed of less than 30 RPM ([0051] lines 7-8). Rotating the rotor at this speed allows for an appropriate and consistent amount of time with which the compaction of the filling material in the cavities to be maintained ([0051] lines 1-11). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for controlling rotor rotational speed of a rotor of a rotary tablet press disclosed by Noack and modified by Chang such that the rotor is rotated at a rotational speed of less than 30 RPM, as 
Regarding Claim 14, the combination of Noack and Chang is silent to the rotor rotational speed at which the pilot control apparatus becomes active. Linossier teaches (Figure 1) a rotary tablet press ([0001] lines 1-4) comprising a rotor (central turntable 1), wherein the rotor has a rotor rotational speed of less than 30 RPM ([0051] lines 7-8). Rotating the rotor at this speed allows for an appropriate and consistent amount of time with which the compaction of the filling material in the cavities to be maintained ([0051] lines 1-11). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotary tablet press disclosed by Noack and modified by Chang such that the rotor has a rotor rotational speed of less than 30 RPM, as taught by Linossier, in order to ensure adequate and consistent compaction time for the filling material in the cavities. Examiner note: when this combination is made, since the rotor will always have a rotor rotational speed of less than 30 RPM, the pilot control apparatus will only ever be active at a rotor rotational speed of less than 30 RPM.

Response to Arguments
Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive. In response to the Applicant’s argument on page 8 of the Remarks that Chang does not teach the application of the additional target torque as claimed in the amended independent claims, Examiner respectfully disagrees. As discussed above, Chang teaches that the rotational speed of the rotor is set by the controller (column 5 lines 16-26), and the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725